Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered April 19, 2005, convicting him of murder in the first degree and murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
During the plea allocution the deféndant stated that he, together with his codefendant, abducted the victim, and physically forced him to remain in the defendant’s apartment by tying the victim up with cord, taping his face, keeping him in a closet, and beating him. The defendant also stated that he and the codefendant intentionally killed the victim by stabbing and beating him. Contrary to the defendant’s claim, the plea allocution does not negate an essential element of the crime of intentional felony murder (see People v Cahill, 2 NY3d 14 [2003]). Prudenti, P.J., Mastro, Angiolillo and Dickerson, JJ., concur.